United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., claiming as representative of the estate of
T.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1548
Issued: April 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through counsel, filed a timely appeal from a May 26, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant may make a posthumous claim for a schedule award.
FACTUAL HISTORY
This case was previously before the Board. The facts of the case as set forth in the
Board’s prior order are incorporated herein by reference.
On April 27, 2009 the employee, a 61-year-old mechanical engineering technician, filed
an occupational disease claim (Form CA-2) alleging that he sustained renal cancer due to
exposures to acetone, asbestos, asbestos, cadmium, dusts, epoxy paint fumes, Freon, silver
brazing flux, and weld smoke while in the performance of duty. The employee explained that his
exposures to these substances was most acute when he worked as a pipefitter at the employing
establishment from October 1, 1974 to March 24, 1978, but that they continued for years
afterward.
A position description confirmed that the employee’s duties exposed him to radiation,
chemicals, dusts, and fumes. A December 18, 1989 industrial hygiene survey confirmed that the
employee was exposed to airborne asbestos fibers.
Dr. Thomas R. Hefty, an attending Board-certified urologist, diagnosed a cancerous
tumor of the left kidney on April 8, 2009. On May 5, 2009 Dr. Hefty performed a left radical
nephrectomy with left adrenalectomy and major periaortic and intra-aortocaval lymph node
dissection.
By decision dated July 1, 2009, OWCP accepted that the employee was exposed to
hazardous substances as alleged, but denied the claim as the medical evidence of record did not
establish causal relationship.
The employee disagreed, and requested an oral hearing, held before an OWCP hearing
representative on October 29, 2009. He submitted a July 10, 2009 report from Dr. Diana
Velikova, an attending physician Board-certified in internal medicine, opining that toxic
exposures while working as a pipefitter contributed to the development of the employee’s renal
cancer.
By decision dated January 14, 2010, an OWCP hearing representative vacated OWCP’s
July 1, 2009 decision and remanded the case to obtain a second opinion regarding the etiology of
the employee’s renal cancer. On remand of the case the employing establishment verified that
the employee was exposed to cadmium in the course of his federal employment. Instead of
obtaining a second opinion, OWCP referred the case to an OWCP medical adviser, who opined
that the medical evidence submitted was insufficient to establish causal relationship. The
employee passed away on April 4, 2010.
By decision dated April 29, 2010, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish causal relationship. Appellant subsequently
appealed to the Board.

2

By order dated May 12, 2011,3 the Board set aside OWCP’s April 29, 2010 decision and
remanded the case to obtain a second opinion as directed by OWCP’s hearing representative in
the January 14, 2010 decision. On remand of the case OWCP obtained a second opinion review
of the medical record from Dr. Paul L. Weiden, a Board-certified internist and oncologist, who
provided an October 27, 2014 report supporting that the employee’s hazardous exposures in the
course of his federal employment accelerated his renal cancer.
On October 30, 2014 OWCP accepted that the employee sustained an acceleration of a
malignant neoplasm of the left kidney due to toxic exposures at work. Appellant received
survivor benefits.4
On May 20, 2015 appellant, the employee’s widow, claimed a schedule award (Form
CA-7). In a June 2, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish her claim. In response, counsel provided a June 15, 2015 letter, contending that
appellant was entitled to a schedule award for 100 percent loss of the employee’s left kidney.
By decision dated July 24, 2015, OWCP denied appellant’s schedule award claim,
finding that the employee had not claimed a schedule award during his lifetime.
Appellant disagreed, and on July 31, 2015 requested an oral hearing, held on
March 16, 2016. At the hearing, counsel contended that appellant’s continuation of the
employee’s occupational disease claim after his death should be construed as a valid schedule
award claim.
By decision dated May 26, 2016, an OWCP hearing representative affirmed OWCP’s
July 24, 2015 decision, finding that, as the employee did not claim a schedule award during his
lifetime, appellant did not have the right to claim a schedule award after his death.
LEGAL PRECEDENT
Section 8109 of FECA provides for the payment of compensation under schedule awards
unpaid at death to beneficiaries and lists an order of precedence for identifying eligible
beneficiaries. The statue provides, in pertinent part:
“(a) If an individual -(1) has sustained disability compensable under section 8107(a) [providing
for schedule awards] of this title;
(2) has filed a valid claim in his lifetime; and

3

Docket No. 10-1555, Order Remanding Case, (issued May 12, 2011).

4

By notice dated July 23, 2015 and finalized September 18, 2015, OWCP found a $24,822.73 overpayment of
compensation as appellant had received concurrent Federal Employees’ Retirement System (FERS) benefits and
FECA compensation beginning March 1, 2013. Appellant was not at fault in the creation of the overpayment. The
overpayment issue is not before the Board on the present appeal.

3

(3) dies from a cause other than the injury before the end of the period
specified by the schedule;
“the compensation specified by the schedule that is unpaid at his death, whether
or not accrued or due at his death, shall be paid -- [to specified beneficiaries].”5
The Board has held the intent of this statutory language is clear, for a beneficiary to be
entitled to payment of a schedule award, upon death of an injured employee, such claim must
have been filed within the employee’s lifetime.6 If a claim has been filed during the employee’s
lifetime and the claim was under development, the employee’s estate may be entitled to schedule
award benefits if entitlement is established by the medical evidence.7
ANALYSIS
The employee filed a claim for compensation on April 27, 2009. He died on
April 4, 2010. OWCP accepted the claim on October 20, 2014. The record does not contain a
Form CA-7 requesting a schedule award, or other written request for a schedule award, executed
during the employee’s life. Counsel has acknowledged that the employee did not file a schedule
award as OWCP did not accept the occupational disease claim until after the employee’s death
on April 4, 2010. Appellant requested a schedule award on May 20, 2015, after the employee’s
death.
There is no entitlement to a posthumous schedule award if the schedule award claim is
not filed during the lifetime of the injured employee.8 The Board has held that a schedule award
claim must be filed by an injured employee or someone acting on his or her behalf during the
employee’s lifetime to establish a valid claim for compensation under section 8107.9
Additionally, OWCP’s implementing regulations provide that “the right to claim compensation
for disability other than medical expenses ceases and does not survive [the death of the
employee].”10
In the instant case, neither appellant, on the employee’s behalf, nor the employee filed a
schedule award claim before the employee’s death on April 4, 2010. There is no writing from
the employee of record regarding a schedule award claim.

5

5 U.S.C. § 8109(a). Carol T. Collins (Harold Turner), 54 ECAB 417 (2003); P.G., (T.G.), Docket No. 08-2183
(issued June 23, 2009).
6

Id.

7

See Cheryl R. Holloway (Wryland R. Holloway), 54 ECAB 443 (2003).

8

V.M. (M.M.), Docket No. 10-1732 (issued April 11, 2011); Carol T. Collins (Harold Turner), supra note 5;
Mary Marie Young (David E. Young), 30 ECAB 94 (1978); P.G., (T.G.) supra note 5.
9

Id.

10

See 20 C.F.R. § 10.105(d); see also V.M. (M.M.), supra note 8.

4

As no valid schedule award claim was filed within the employee’s lifetime, the Board
finds that a posthumous claim for schedule award compensation may not be filed by appellant on
behalf of the employee’s estate.11 Therefore, OWCP’s May 26, 2016 decision is proper under
the law and facts of this case.
On appeal counsel contends that appellant should not be denied a schedule award due to
OWCP’s delay in accepting the occupational disease claim. As set forth above, as the employee
did not claim a schedule award during his lifetime, appellant is not entitled to one after the
employee’s death.
CONCLUSION
The Board finds that appellant may not make a posthumous claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

V.M. (M.M.), supra note 8; P.G. (T.G.), supra note 5. See also Sandra J. Henley, Docket No. 00-1619 (issued
April 4, 2002). Neither the Board nor OWCP has the authority to enlarge the terms of FECA as specified in the
statute. See, e.g., Mary C. Anderson-Paine (Robert O. Anderson), 47 ECAB 148, 152 (1995).

5

